               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG

SCOTT A. WINDOM,

          Plaintiff,

v.                                     Civ. Action No. 1:19-cv-24
                                             (Judge Kleeh)

JASON S. HARSHBARGER,

          Defendant.


     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

     Pending before the Court is a Motion to Dismiss Plaintiff’s

First Amended Complaint, filed by Defendant Jason Harshbarger. It

has been fully briefed and is ripe for review. On April 24, 2019,

the Court held a hearing on the Motion. For the reasons discussed

below, the Court DENIES the Motion [ECF No. 13].

                        I.   PROCEDURAL HISTORY

     The Plaintiff, Scott A. Windom (“Windom”), filed this action

in the Circuit Court of Ritchie County, West Virginia, on or about

January 24, 2019, alleging that the Defendant, Jason S. Harshbarger

(“Harshbarger”), violated his rights under the First Amendment of

the United States Constitution and Article III, Section 7, of the

West Virginia Constitution. The matter was removed to this Court

on February 15, 2019. ECF No. 1.

     On February 15, 2019, Windom filed a Motion for Preliminary
WINDOM V. HARSHBARGER                                               1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

Injunction,    which    was   later   withdrawn.       ECF   Nos.    2,   8,    9.

Harshbarger moved to dismiss the complaint. ECF No. 5. On March

14, 2019, Windom filed a First Amended Complaint. ECF Nos. 11, 12.

On March 28, 2019, Harshbarger filed a Motion to Dismiss the First

Amended Complaint. ECF No. 13. This Motion is now ripe for review

and is the subject of this order.

                          II.   FACTUAL BACKGROUND

       The facts as stated here appear as they do in the First

Amended Complaint. ECF No. 11. For purposes of the pending motion,

they are regarded as true. See Erickson v. Pardus, 551 U.S. 89, 94

(2007).   Harshbarger    represents       the   7th   District   (Ritchie      and

Pleasants Counties) in the West Virginia House of Delegates. Am.

Compl. at ¶ 7. He has a Facebook page entitled “Delegate Jason S.

Harshbarger.” ¶ 8. A “significant amount of speech” posted on

Harshbarger’s page is by, to, or about the government. ¶ 9.

Harshbarger’s page was created in 2016, and he uses it to engage

with   his   constituents     about   legislation,      public      policy,    his

campaign and endorsements, and other topics. ¶ 18. Windom states

that the page is an “important source of news and information about

State government” for its followers. Id.

       Windom writes that Harshbarger presents his account as one

that operates in his “official,” not “personal,” capacity. ¶ 19.

It is accessible to the public. ¶ 20. Harshbarger has the exclusive

                                      2
WINDOM V. HARSHBARGER                                               1:19-CV-24

        MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
           PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

power to operate the page because he is a member of the House of

Delegates. 1 ¶ 21. Windom also writes that Harshbarger operates his

page as part of his duties as a delegate. ¶¶ 21, 26.

     During the 2018 legislative session, Windom commented on the

Jason    S.   Harshbarger   page   and       was   subsequently    blocked   from

accessing the page. ¶ 22. Windom’s comments relayed his opposition

to a “co-tenancy” bill that Harshbarger supported. Id. Harshbarger

also deleted the comments. Id. Windom avers that by encouraging,

soliciting, and allowing public comments/discussion on his page,

Harshbarger created a limited public forum. ¶¶ 29–30. Thereafter,

by blocking Windom and deleting Windom’s comments, Harshbarger

imposed a viewpoint-based restriction of speech in violation of

the First Amendment. ¶ 31. Windom alleges that Harshbarger did

this without notice and without providing an opportunity for

appeal, in violation of Windom’s rights under the Fourteenth

Amendment’s Due Process Clause. ¶¶ 40, 44.

     Windom alleges the following causes of action: (1) Violation

of the First Amendment of the United States Constitution and

Article III, § 7, of the Constitution of West Virginia; (2)

Violation     of   the   Fourteenth   Amendment       of   the    United   States



1
 The Facebook page at issue was neither established by the West
Virginia House of Delegates nor, based on the record before the
Court, operated by any employee of the House.
                                         3
WINDOM V. HARSHBARGER                                                      1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

Constitution and Article III, § 10, of the Constitution of West

Virginia;     (3)     Declaratory       Relief    (U.S.C.       § 2201);       and    (4)

Preliminary and Permanent Injunctive Relief. 2

       Windom clarified during the April 24, 2019, hearing that he

brings this action under 42 U.S.C. § 1983. Windom seeks the

following relief: a declaratory judgment confirming (1) Windom’s

rights   under      the   First      Amendment   to     participate       in    Facebook

discussions      on    Harshbarger’s        “Delegate       Jason   S.    Harshbarger”

Facebook page, and (2) that Harshbarger’s blocking Windom from the

page   deprived       Windom    of    his   rights;     a    declaration       that   the

viewpoint-based        exclusion      of    Windom    violates      the    First      and

Fourteenth Amendments to the U.S. Constitution; an order directing

Harshbarger to restore Windom’s access to comment on the page;

injunctive relief to coercively protect Windom’s Constitutional

rights    from        Harshbarger’s         interference;       costs,         including

reasonable attorney’s fees; and other and further relief that the

Court finds just and proper.

                               III. STANDARD OF REVIEW

       Rule 12(b)(6) of the Federal Rules of Civil Procedure allows



2 Windom notes in the First Amended Complaint that Harshbarger has
deactivated his “Delegate Jason S. Harshbarger” page, but Windom
reserves the right to file a motion for a preliminary injunction
if Harshbarger activates his page and blocks Windom during the
pendency of this litigation.
                                            4
WINDOM V. HARSHBARGER                                            1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

a defendant to move for dismissal upon the ground that a complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of

the factual allegations contained in the complaint.” Anderson v.

Sara   Lee   Corp.,   508   F.3d   181,   188   (4th   Cir.   2007)   (quoting

Erickson, 551 U.S. at 94). A court is “not bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan v.

Allain, 478 U.S. 265, 286 (1986). All reasonable inferences that

can be drawn from the pleading are taken in favor of the plaintiff.

Lukosus v. First Tenn. Bank Nat’l Ass’n, No. 03-1993, 2004 WL

500977, at *1 (4th Cir. 2004).

       A court should dismiss a complaint if it does not contain

“enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Plausibility exists “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).




                                      5
WINDOM V. HARSHBARGER                                              1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

                            IV.   GOVERNING LAW

A.     Public Forums & Viewpoint Based Restrictions

       The Supreme Court has adopted forum analysis as the means of

analyzing restrictions placed on private speech that occurs on

government property or on private property for government use.

Ark. Educ. Television Comm’n v. Forbes, 523 U.S. 666, 677 (1998);

Sons of Confederate Veterans, Inc. v. Comm’r of Va. Dep’t of Motor

Vehicles, 288 F.3d 610, 622 (4th Cir. 2002); Cornelius, 473 U.S.

at 801. The three recognized types of forums are the traditional

public    forum,   the   designated/limited        public     forum,   and   the

nonpublic forum. Forbes, 523 U.S. at 677. First, traditional public

forums are places like streets and parks “which by long tradition

or by government fiat have been devoted to assembly and debate.”

Perry Educ. Ass’n, 460 U.S. at 45. A nonpublic forum, on the other

hand, is “not by tradition or designation a forum for public

communication.” Id. at 677.

       Last, a “limited” or “designated” public forum 3 is one the

government has opened for expressive activity to the public or

some segment of the public. Warren, 196 F.3d at 193 (citing Forbes,

523 U.S. at 677). A designated public forum can only be created by

“purposeful    government   action”       in   which   “the   government     must



3   Traditional and limited public forums are interchangeable terms.
                                      6
WINDOM V. HARSHBARGER                                          1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

intend to make the property ‘generally available.’” Forbes, 523

U.S. at 678. If the government “excludes a speaker who falls within

the class to which a designated public forum is made generally

available, its action is subject to strict scrutiny.” Forbes, 523

U.S. at 677. In a limited public forum, the government “is not

required to and does not allow persons to engage in every type of

speech.” Good News Club, 533 U.S. at 106. The government may

“reserve [its forum] for certain groups or for the discussion of

certain topics.” Id. Viewpoint-based restrictions of speech target

not the subject matter of speech but the particular views taken by

the speaker on a subject. Davison, 912 F.3d at 687. This type of

discrimination is prohibited in all forums. Rosenberger v. Rector

and Visitors of Univ. of Va., 515 U.S. 819, 828 (1995).

B.   Acting Under Color of State Law

     A Section 1983 claim has two parts: it is a (1) violation of

a constitutional right (2) by someone acting under color of state

law. A defendant acts under color of state law when he “exercise[s]

power possessed by virtue of state law and made possible only

because [he] is clothed with the authority of state law.” Davison,

912 F.3d at 679. Section 1983 claims also include private actions

which have a “sufficiently close nexus” with the State to be

“fairly   treated   as   that   of   the   State   itself.”   Rossignol   v.

Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003). In determining whether

                                      7
WINDOM V. HARSHBARGER                                  1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

a private party’s allegedly unconstitutional conduct is fairly

attributable to the State, the court first identifies the specific

conduct of which the plaintiff complains. Mentavlos v. Anderson,

249 F.3d 301, 311 (4th Cir. 2001). The court then evaluates whether

that conduct may reasonably be treated as that of the state itself.

Rossignol, 316 F.3d at 523. There is no specific formula to apply

when determining whether an official acted under color of state

law; courts look to the totality of the circumstances. Holly v.

Scott, 434 F.3d 287, 292 (4th Cir. 2006).

     “[I]f a defendant’s purportedly private actions are linked to

events which rose out of his official status, the nexus between

the two can play a role in establishing that he acted under color

of state law.” Rossignol, 316 F.3d at 524. Also, “where the sole

intention of a public official is to suppress speech critical of

his conduct or official duties or fitness for public office, his

actions are more fairly attributable to the state.” Id.

C.   Government Officials’ Social Media Pages as Public Forums

     The United States Court of Appeals for the Fourth Circuit is

one of only a few federal courts, and the only Circuit Court, in

the nation that have considered whether a government official’s

social media page constitutes a public forum. 4 See Davison v.


4 Two district courts in the United States have reached conflicting
results: Morgan v. Bevin, 298 F.Supp.3d 1003 (E.D. Ky. 2018)
                                8
WINDOM V. HARSHBARGER                                              1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

Randall, 912 F.3d 666, 681 n.3 (4th Cir. 2019).

     In Davison, Phyllis Randall (“Randall”), Chair of the Loudoun

County, Virginia, Board of Supervisors, was sued for deleting the

Plaintiff, Brian Davison (“Davison”), from her “Chair Phillis J.

Randall” Facebook page. Id. at 672–73. Randall designated this

page as a “governmental official” page. Id. at 673. She also had

a campaign page, which she classified as a campaign page belonging

to a politician, and a personal profile. Id.

     On her campaign page, Randall encouraged everyone who wanted

to participate in “back and forth conversations” to do so on her

official page. Id. at 673. Randall also used her official page to

notify the public about Board meetings, significant public safety

issues, weather issues, official actions taken by the Loudoun

Board,   and   more.   Id.   at   680.    The   official   page   “principally

addressed her official responsibilities.” Id. at 674. Members of

the public interacted by leaving “likes,” comments, or criticisms

on the official page. Id. Sometimes, Randall responded to them.

Id. Randall advertised her official page in her official “Chair



(holding that the First Amendment forum analysis did not apply to
restrictions on speech on the official Facebook and Twitter pages
of the Governor of Kentucky); Knight First Amend. Inst. at Colum.
Univ. v. Trump, 302 F.Supp.3d 541 (S.D.N.Y. 2018) (holding that
the interactive component of the President’s Twitter account, as
opposed to the President’s tweets themselves, constituted a
designated public forum).
                                         9
WINDOM V. HARSHBARGER                                                            1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

Phyllis    J.    Randall”        newsletter,    which       is   prepared         by    county

employees, hosted on the county website, and distributed via the

county email account. Id. at 675.

       Davison,    a       civically-engaged     citizen         of       Loudoun      County,

attended a Loudoun town hall meeting that included the School Board

and Randall. Id. At the meeting, he submitted a question implying

that   certain     School        Board   members      had    acted        unethically       in

approving       financial        transactions.     Id.      Randall         answered       the

question but called it a “set up question.” Id. Davison then

tweeted at her about the comment. Id. He also commented about the

meeting on one of Randall’s Facebook posts on her official page.

Id. Randall testified that Davison’s comment on her page included

accusations regarding “kick back money,” and she deleted his

comment, along with her own original post. Id. She also blocked

Davison’s account from accessing her the page. Id. Twelve hours

later, she unblocked him. Id. at 676.

       Davison    sought         declaratory    and    injunctive           relief      under

§ 1983, alleging that the banning of his commenting on Randall’s

official    page       —     a   limited   public       forum         —    was     viewpoint

discrimination. Id. At the summary judgment stage, the district

court concluded that Davison’s evidence established a material

dispute of fact as to whether the Chair’s Facebook Page amounted

to a limited public forum and whether Randall acted under color of

                                           10
WINDOM V. HARSHBARGER                                 1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

state law in banning him from the official page. Id. After a one-

day bench trial, the district court awarded judgment in Davison’s

favor. Id at 676–67.

     The Fourth Circuit, on appeal, addressed standing even though

it was not challenged below. Id. at 677. The only disputed part of

the three-prong test was “injury in fact.” Id. The court noted

that standing requirements are relaxed in First Amendment cases.

Id. at 678. Davison intended to continue to engage in a course of

conduct “arguably” impacted by the challenged conduct. Id. at 678.

And, the court found, there was a credible threat of Randall’s

banning/deleting continuing. Id. at 679. Injury in fact and,

therefore, standing were satisfied. Id.

     In determining whether Randall acted “under color of state

law,” the court wrote that this requirement is satisfied when the

challenged actions are “linked to events which arose out of [her]

official status.” Id. at 680. The court noted that Randall created

the page to further her duties as a municipal official (it was a

“tool of governance”). Id. The court cited the following factors

that weighed in favor of finding that she acted under color of

state law:

          Also weighing in favor of finding state action
          here are Defendant's efforts to swathe the
          “Chair Phyllis J. Randall” Facebook page in
          the trappings of her office. Among other

                               11
WINDOM V. HARSHBARGER                                              1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

            things, (1) the title of the page includes
            Defendant's title; (2) the page is categorized
            as that of a government official; (3) the page
            lists as contact information Defendant's
            official   County   email  address   and   the
            telephone number of Defendant's County office;
            (4) the page includes the web address of
            Defendant's official County website; (5) many
            — perhaps most — of the posts are expressly
            addressed     to    “Loudoun,”     Defendant's
            constituents; (6) Defendant has submitted
            posts on behalf of the Loudoun County Board of
            Supervisors as a whole; (7) Defendant has
            asked her constituents to use the page as a
            channel for “back and forth constituent
            conversations”; and (8) the content posted has
            a strong tendency toward matters related to
            Defendant's office.

Id. at 680–81. It also wrote that a private citizen could not have

created and used the page in the same manner. Id. at 681.

     Finally, the court upheld the district court’s finding that

the interactive portion of Randall’s Page was a public forum. Id.

at 688. The court refrained from deciding whether the forum was a

traditional public forum or a limited public forum because the

discrimination that took place was viewpoint discrimination, which

is prohibited in all forums. Id. at 687. The court wrote that

Randall “intentionally open[ed the public comment section of the

Chair’s Facebook Page] for public discourse” and invited “ANY

Loudoun citizen” to make posts on the page — the interactive

component   on   the   page   —   “on   ANY   issues,   request,   criticism,

                                        12
WINDOM V. HARSHBARGER                                      1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

complement, or just your thoughts.” Id. at 682. The court rejected

Randall’s arguments that (1) the official page was a private

website and, therefore, not public property susceptible to forum

analysis, and (2) the page was government speech. Id. Private

property, such as Facebook, dedicated to public use can constitute

a public forum. Id. at 683. The court also distinguished between

Randall’s speech itself and the interactive space, ultimately

upholding the district court and finding that Randall violated

Davison’s First Amendment rights. Id. at 687–88.

                               V.   ANALYSIS

     Taking all of the facts in Windom’s Amended Complaint as true,

he has stated a claim upon which relief may be granted. 5 First,

like in Randall, Windom has established standing. The Fourth

Circuit noted in Randall that standing requirements are relaxed in

First Amendment cases. There is a credible threat of Harshbarger’s

continued banning of users or deleting of comments; thus, the

injury in fact requirement is satisfied. The Court will now examine

whether Windom has sufficiently pled that Harshbarger violated his

constitutional   rights   by   deleting   Windom’s   comments   on   and


5
 Windom’s Amended Complaint largely tracks the Fourth Circuit’s
analysis in Randall — certainly closely enough to satisfy the
12(b)(6) threshold presented by Harshbarger’s motion. Discovery
will presumably ferret out whether Windom’s Amended Complaint is
supported by evidence or simply an example of well-done strategic
pleading.
                                    13
WINDOM V. HARSHBARGER                                                    1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

blocking Windom on Facebook.

A.     Public Forum Analysis

       Taking     Windom’s     factual       allegations        as   true,   he    has

successfully pled that Harshbarger opened up his Facebook page as

a    public     forum   for    expressive        activity.      Windom   avers     that

“Harshbarger encouraged, solicited and allowed public comments and

discussions      between      him,    in   his      official    capacity,    and   his

constituents on the official page for Delegate Harshbarger.” This

is similar to the way Randall opened up her page’s public comment

section for discourse. Private property — such as a Facebook

page — can constitute a public forum based on its purpose and use.

Social media, including Facebook, could be considered the modern-

day    public     square,     particularly          during     campaigns,    election

seasons, or, as here, legislative sessions. Ironically, this could

be most true in a state like West Virginia, where the state

legislature       convenes     only    for      a   60-day     regular   session    in

Charleston, which, for many constituents across the state, can

present a lengthy and difficult journey for the possible chance to

interact with their representatives. Social media outlets such as

Harshbarger’s Facebook page can serve as a much more convenient

meeting “place” for constituents and representatives to discuss

issues important to their districts. The manner in which the forum

is established and used, as discussed above, will determine whether

                                           14
WINDOM V. HARSHBARGER                                                    1:19-CV-24

        MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
           PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

constituent      interactions       are        cloaked      in   First    Amendment

protections.

     Windom alleges that his being banned and the deleting of his

comments were acts of viewpoint discrimination because his posts

voiced    opposition     to   the   “co-tenancy”         bill    that    Harshbarger

supported. The reasonable inference to be drawn, particularly at

this stage of proceedings, is that Harshbarger deleted Windom’s

comments     because      Windom      disagreed          with    him.     Viewpoint

discrimination is prohibited in all forums. Therefore, if Windom’s

claims are taken as true, he has sufficiently pled a violation of

his constitutional rights. Importantly, a designated public forum

can only be created by “purposeful government action.”

B.   Harshbarger’s Acting Under Color of State Law

     It is crucial that Windom properly allege that Harshbarger

acted    under   color   of   state   law       when   he   blocked     Windom   from

Harshbarger’s Facebook page and deleted Windom’s comments. Counsel

for Harshbarger conceded at the hearing that this was the lone

issue to resolve at this stage: whether Windom has sufficiently

pled that Harshbarger was acting under color of state law when

taking these actions.

        As the Fourth Circuit wrote in Randall, an individual acts

under color of state law when the challenged actions are “linked

to events which arose out of [his] official status.” Randall, 912

                                          15
WINDOM V. HARSHBARGER                                                     1:19-CV-24

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
         PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

F.3d at 680. In finding that Randall acted under color of state

law, the court noted that Randall used her official page to further

her duties as an elected official (i.e., it was a “tool of

governance). Id. The court listed a number of factors that weighed

in favor of finding that she acted under color of state law, but

these factors are not dispositive. Here, this Court examines each

one in turn with respect to Harshbarger’s page.

      First, Harshbarger’s page is similar to Randall’s in that the

title of each page reflected the elected official’s position.

Randal’s   page     was     entitled        “Chair     Phyllis       J.     Randall.”

Harshbarger’s page was entitled “Delegate Jason S. Harshbarger.”

Second, unlike Randall’s page, Harshbarger’s page was categorized

as a “Politician” page. This differs from Randall’s page, which

was categorized as that of a public official.

      Third, Harshbarger listed a private email address and phone

number on his page, not official ones. This differs from Randall’s

page, on which she listed her official county email address and

phone number. Fourth, the Amended Complaint does not indicate that

Harshbarger’s     page    included    the    web     address    of   Harshbarger’s

official website. This also differs from Randall’s page, which

included the county’s official website. Fifth, the Randall court

noted that many of her posts were expressly addressed to “Loudoun,”

her   constituents.      Here,   it   is    not    clear   to   whom      Harshbarger

                                       16
WINDOM V. HARSHBARGER                                                 1:19-CV-24

       MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

addressed his posts. Windom avers that Harshbarger “has used the

account to engage with his constituents, followers and the public”;

that   he    “encouraged,     solicited     and    allowed     public   comments”

between     him   and   his   constituents;       and   that   his   page   is   “an

important source of information” about legislation. It is unclear

what proportion of his activity on his page is dedicated to this.

       Sixth, Randall submitted posts on behalf of the Loudoun County

Board of Supervisors as a whole. Here, the Amended Complaint

contains no indication that Harshbarger submitted posts on behalf

of the House of Delegates as a whole. Seventh, Randall asked her

constituents to use the page as a channel for “back and forth

constituent conversations.” Here, Windom alleges that Harshbarger

“encouraged, solicited and allowed public comments” between him

and his constituents, so this factor weighs in favor of the same

finding. Eighth, the content posted on Randall’s page “ha[d] a

strong tendency toward matters relating to [her] office.” Windom

alleges the same thing here, writing that “a significant amount of

speech posted on Delegate Harshbarger’s page is by, to or about

the    government,      specifically      the      West   Virginia      House    of

Delegates.”

       Thus, considering the factors listed by the Fourth Circuit,

overall, they weigh slightly against a finding under Randall that

Harshbarger acted under color of state law. Even so, given the

                                       17
WINDOM V. HARSHBARGER                                         1:19-CV-24

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
         PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

holding in Randall and the fact that Randall was an appellate

decision after a bench trial and a denial of summary judgment,

this Court finds it premature to dismiss this suit. Taking the

Amended Complaint as true, Harshbarger’s conduct as a delegate,

even if private, could bear a sufficiently close nexus with the

State to be fairly treated as that of the State itself. See

Rossignol, 316 F.3d at 523. If his actions were linked to events

that rose out of his official status, the nexus between the two

can play a role in establishing that he acted under color of state

law. See id. at 524. Finally, if a public official’s sole intention

is to suppress speech critical of his conduct or official duties

or   fitness   for   public   office,   his   actions   are   more   fairly

attributable to the state. See id.

      Given the stage of proceedings, Windom’s allegations (which

must be taken as true), and the burden Harshbarger faces under

Rule 12(b)(6), this Court cannot conclude that dismissal is proper

on this question. The Court presumes it will again be presented

the opportunity to evaluate whether Harshbarger’s conduct may

reasonably be treated as that of the State itself. See id. at 523.

Until then, discovery will provide useful insight as to how, if,

when, and why Harshbarger used his page and possibly prevented

others from doing so. At this stage, the Court finds that by taking

Windom’s   factual   allegations   and   reasonable     inferences   drawn

                                   18
WINDOM V. HARSHBARGER                                    1:19-CV-24

     MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS
        PLAINTIFF’S FIRST AMENDED COMPLAINT [ECF NO. 13]

therefrom as true, Windom has raised his right to relief above a

speculative level, and, thus, the Motion to Dismiss must be denied.

                           VI.   CONCLUSION

     For the reasons stated above, Harshbarger’s Motion to Dismiss

the Amended Complaint is DENIED [ECF No. 13]. The Motion to Dismiss

the original complaint is DENIED AS MOOT [ECF No. 5]. A Scheduling

Order will be issued by the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.

     DATED: June 6, 2019

                                      ___________________________
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                 19
